Exhibit 10.1

 

EXECUTION COPY

 

WHOLESALING AGREEMENT

 

May 10, 2018

 

CCO Capital, LLC

2325 E. Camelback Road, 10th Floor

Phoenix, AZ 85016

 

Ladies and Gentlemen:

 

International Assets Advisory, LLC, a Florida limited liability company (the
“Dealer Manager”), has entered into an exclusive dealer manager agreement dated
as of June 28, 2016 (as may be amended, amended and restated or otherwise
modified from time to time, the “Dealer Manager Agreement”), with CIM Commercial
Trust Corporation, a Maryland corporation (the “Company”), pursuant to which the
Dealer Manager has agreed to use its reasonable best efforts to solicit
subscriptions in connection with the Company’s public offering (the “Offering”)
of a minimum of 400,000 units and a maximum of 36,000,000 units (each a “Unit”
and, collectively, the “Units”), with each Unit consisting of (a) one share of
Series A Preferred Stock, $0.001 par value per share, of the Company (a
“Preferred Share”), and (b) one warrant (a “Warrant”) to purchase 0.25 of a
share of Common Stock, $0.001 par value per share, of the Company (each a
“Common Share”), for a purchase price of $25 per Unit.  Capitalized terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Dealer Manager Agreement.

 

The Units are being issued and sold to the public on a “best efforts” basis
through the Dealer Manager and the broker-dealers and other appropriately
licensed firms participating in the Offering (the “Soliciting Dealers”),
pursuant to existing and future Soliciting Dealer Agreements between the Dealer
Manager and each Soliciting Dealer (each, a “Soliciting Dealer Agreement”), and
Registered Investment Advisors (the “RIAs”) pursuant to existing and future
Introducing Agreements (each, an “RIA Agreement”) and through brokerage
platforms (the “Platforms”) through existing and future agreements with such
Platforms (each, a “Platform Agreement” and together with the Soliciting Dealer
Agreements and RIA Agreements, the “Selling Agreements”).

 

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”), to be
effective as of May 1, 2018:

 

1.              Appointment and Acceptance of the Wholesaler

 

Upon the terms and subject to the conditions set forth in this Agreement, CCO
Capital, LLC, a Delaware limited liability company (the “Wholesaler”), hereby is
appointed, with the consent of the Company, as evidenced by its execution
hereof, and hereby accepts such appointment, as the Dealer Manager’s wholesaler
and distribution agent to assist the Dealer Manager in the offer and sale of the
Units.

 

1

--------------------------------------------------------------------------------


 

2.              Undertakings of the Wholesaler

 

(a)                                 The Wholesaler will use diligent efforts to
assist the Dealer Manager with the sale of Units through the existing Soliciting
Dealers, RIAs and Platforms (collectively, “Offering Participants”) and to
recruit new Offering Participants to agree to participate in the Offering (each
Offering Participant that executes a Selling Agreement following the date of
this Agreement, a “New Relationship”), each of which shall agree to offer and
sell the Units on a best-efforts basis without any commitment to purchase any
Units and, so long as this Agreement and the relevant Selling Agreements remain
in effect, to use diligent efforts to assist the Offering Participants with the
performance of their obligations as provided herein.

 

(b)                                 The Wholesaler covenants and agrees to
wholesale Units through registered broker-dealers that are members of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) in good standing and
that have signed Soliciting Dealer Agreements, RIAs that have signed RIA
Agreements and Platforms that have signed Platform Agreements.

 

(c)                                  The Wholesaler will use diligent efforts to
assist the Dealer Manager in providing certain services to Offering Participants
in connection with the Offering, which services will consist primarily of:

 

(i)                               providing training and education regarding the
Company and the offering of the Units;

 

(ii)                            administering the process of obtaining due
diligence and approval of the Offering by Offering Participants, including
negotiating and preparing Selling Agreements for final approval and execution,
and negotiating the amount of any reallowance of the Dealer Manager Fee to
Soliciting Dealers (each, a “Fee Reallowance”);

 

(iii)                         providing ongoing marketing and sales support for
Offering Participants, including providing external wholesaling personnel to
market the Offering to the investment advisors, representatives, agents,
intermediaries and/or affiliates of Offering Participants (“Representatives”),
and operating an internal sales desk for such Representatives;

 

(iv)                        preparing sales literature and other written
information concerning the Company and the Offering for approval by the Company
and Dealer Manager (“Authorized Sales Material”) and coordinating with the
Dealer Manager to file and clear such Authorized Sales Material with all
relevant federal and state governmental and regulatory agencies prior to its use
in the Offering;

 

(v)                           furnishing Authorized Sales Material and
Prospectuses to Offering Participants and their Representatives;

 

(vi)                        coordinating certain closing and settlement
operations and performing investor relations and communication functions in
connection with the Offering; and

 

(vii)                     such other assistance to Offering Participants and
their Representatives in marketing the Units and otherwise participating in the
Offering as agreed to by the parties hereto.

 

(d)                                 The Wholesaler agrees to monitor, on a
monthly basis, the organization and offering fees and expenses, including
underwriting fees and expenses as defined in FINRA Rule 2310(b)(4), which it
incurs in connection with the Public Offering, and provide a report of all such
fees and expenses to the Dealer Manager within 20 days of the last day in each
month of the Term. Upon request, the Dealer Manager will provide to the
Wholesaler or the Company a report of the aggregate organization and

 

2

--------------------------------------------------------------------------------


 

offering fees and expenses, including underwriting fees and expenses as defined
in FINRA Rule 2310(b)(4) to date, incorporating the information from the
Wholesaler.

 

(e)                                  The Wholesaler acknowledges that, other
than as set forth herein, it is not authorized to act as agent of the Dealer
Manager or the Company in any connection or transaction; and agrees not to so
act or to purport to so act.

 

3.              Compensation and Expense Reimbursement

 

(a)                                 In consideration for the Wholesaler
performing its obligations under this Agreement, the Dealer Manager shall pay
the Wholesaler a Distribution Fee equal to the aggregate Dealer Manager Fee
payable from the date this Agreement becomes effective, reduced by any
applicable Fee Reallowances payable to Soliciting Dealers pursuant to an
executed Soliciting Dealer Agreement between the Dealer Manager and the
Soliciting Dealer (the “Distribution Fee”).

 

(b)                                 In consideration for its services as dealer
manager of the Offering and in connection with its performance of certain
operations, closing and settlement functions in connection with the Offering
Wholesaler shall advance to IAA a portion of the Distribution Fee in the amount
provided on Schedule 1 to this Agreement (the “IAA Fee”).   For the avoidance of
doubt, the parties understand and agree that the full IAA Fee shall be payable
monthly during the Term of the Agreement irrespective of the amount of the
Distribution Fee received by Wholesaler for each respective month, and, to the
extent available, shall be paid or advanced from proceeds received by the
Wholesaler from the Distribution Fee.

 

(c)                                  With respect to Units sold to participants
in an Offering Participant’s “wrap account” program and which participate in
such program, the Wholesaler shall still receive the same Distribution Fee as
listed in Section 3(a), provided the Wholesaler meets the eligibility
requirements to receive such compensation.

 

(d)                                 Unless otherwise reimbursed directly by the
Company, the Dealer Manager shall also reimburse the Wholesaler for all costs
and expenses incurred in connection with bona fide due diligence activities upon
presentation of itemized and detailed invoices (which would then be reimbursed
by the Company pursuant to the Dealer Manager Agreement), and such other
reasonable costs and expenses as Wholesaler may incur in the performance of its
duties hereunder, as may be agreed to by the respective parties from time to
time.  Upon receipt by IAA of the funds from the Company for Wholesaler’s costs
and expenses, IAA shall reimburse Wholesaler the amount due under the invoices.

 

(e)                                  Notwithstanding any other provision of this
Agreement to the contrary, the Company shall have sole discretion to accept or
reject any subscription for the Units in whole or in part.

 

(f)                                   The payment of the initial IAA Fee shall
be due and payable upon execution of this Agreement and thereafter the IAA Fee
shall be payable to IAA in advance on the first day of each month until the
Agreement is terminated.  The parties hereto agree that the Distribution Fee
shall be paid concurrently with each monthly Offering closing cycle and any
additional closings that occur outside of the monthly Offering closing cycle.

 

3

--------------------------------------------------------------------------------


 

4.              Representations and Warranties of the Company and the Dealer
Manager

 

(a)                                 The Company represents and warrants to the
Wholesaler that:

 

(i)                                     The Company is a corporation duly
organized and validly existing under the laws of the State of Maryland, and is
in good standing with the State Department of Assessments and Taxation of
Maryland, with full power and authority to conduct its business as described in
the Registration Statement and the Prospectus and to enter into this Agreement
and to perform the transactions, and carry out its obligations, contemplated
hereby.

 

(ii)                                  This Agreement has been duly authorized,
executed and delivered by the Company and, assuming due authorization, execution
and delivery of this Agreement by the Dealer Manager and the Wholesaler,
constitutes a legal, valid and binding agreement of the Company,  enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
relating to the availability of remedies, and except to the extent that the
enforceability of the indemnity provisions contained in this Agreement may be
limited under applicable securities laws.

 

(b)                                 The Dealer Manager represents and warrants
to the Wholesaler that:

 

(i)                                     The Dealer Manager is a limited
liability company duly organized and validly existing under the laws of the
State of Florida, with full power and authority to conduct its business and to
enter into this Agreement and to perform the transactions contemplated hereby.

 

(ii)                                  This Agreement has been duly authorized,
executed and delivered by the Dealer Manager and, assuming due authorization,
execution and delivery of this Agreement by the Company and the Wholesaler,
constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

 

(iii)                               The Dealer Manager (A) is duly registered as
a broker-dealer pursuant to the provisions of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (B) is a member of FINRA in good
standing, (C) is a broker or dealer registered as such in those states and
jurisdictions where the Dealer Manager is required to be registered in order to
provide the services contemplated by this Agreement and the Dealer Manager
Agreement, and (D) it and those of its employees and representatives who are
required to have approvals, licenses or registrations to act under this
Agreement have all applicable required approvals, licenses and registrations to
act under this Agreement. There is no provision in the Dealer Manager’s FINRA
membership agreement that would prohibit or restrict the ability of the Dealer
Manager to carry out the services related to the Offering as contemplated by
this Agreement and the Dealer Manager Agreement or to perform its obligations
hereunder and thereunder. With respect to its participation in the offer and
sale of the Units (including, without limitation any resales and transfers of
Units), the Dealer Manager shall comply in all material respects with all
applicable requirements of (1) the Securities Act of 1933, as amended (the
“Securities Act”) and the applicable rules and regulations promulgated
thereunder (the “Securities Act Regulations”), the Exchange Act and the
applicable rules and regulations promulgated thereunder (the “Exchange Act
Regulations”) and all other federal rules and regulations applicable to the
Offering and the sale of the Units, (2) applicable state securities or “blue
sky” laws, and (3) the rules set forth in the FINRA rulebook applicable to the
Offering,

 

4

--------------------------------------------------------------------------------


 

which currently consists of rules promulgated by FINRA, the National Association
of Securities Dealers (“NASD”) and the New York Stock Exchange (collectively,
the “FINRA Rules”), specifically including, but not in any way limited to, FINRA
Rule 2310, FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

 

(iv)                              The Dealer Manager and its representatives
have all required permits, licenses, approvals, consent and other authorizations
(collectively, “Governmental Licenses”) and have made all filings and
registrations with federal and state governmental and regulatory agencies
required to conduct their business and to perform their obligations under this
Agreement and the Dealer Manager Agreement, except where the inability of such
Governmental Licenses to be in full force and effect would not have a material
adverse effect on the business, properties, financial position, results of
operations or cash flows of the Dealer Manager or as otherwise may be disclosed
in the Registration Statement and the Prospectus. The performance of the
obligations of the Dealer Manager under this Agreement and the Dealer Manager
Agreement will not (A) violate or result in a breach of any provisions of its
articles of incorporation or by-laws (or similar instruments or documents) or
any order, law or regulation binding upon it, and (B) result in a material
breach of any provisions of any agreement or instrument to which it is a party
or which is otherwise binding upon it.

 

5.              Representations and Warranties of the Wholesaler

 

The Wholesaler represents and warrants to the Company and the Dealer Manager:

 

(a)                                 The Wholesaler is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, with full power and authority to conduct its business and to enter
into this Agreement and to perform the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly authorized,
executed and delivered by the Wholesaler and, assuming due authorization,
execution and delivery of this Agreement by the Dealer Manager and the Company,
constitutes a legal, valid and binding agreement of the Wholesaler, enforceable
against the Wholesaler in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general equitable principles
relating to the availability of remedies, and except to the extent that the
enforceability of the indemnity provisions contained in this Agreement may be
limited under applicable securities laws.

 

(c)                                  The Wholesaler (i) is duly registered as a
broker-dealer pursuant to the provisions of the Exchange Act, (ii) is a member
of FINRA in good standing, (iii) is a broker or dealer registered as such in
those states and jurisdictions where the Wholesaler is required to be registered
in order to provide the services contemplated by this Agreement, and (iv) it and
those of its employees and representatives who are required to have approvals,
licenses or registrations to act under this Agreement have all applicable
required approvals, licenses and registrations to act under this Agreement.
There is no provision in the Wholesaler’s FINRA membership agreement that would
prohibit or restrict the ability of the Wholesaler to carry out the services
related to the Offering as contemplated by this Agreement or to perform its
obligations hereunder. With respect to its participation in the offer and sale
of the Units (including, without limitation any resales and transfers of Units),
the Wholesaler agrees to comply in all material respects with all applicable
requirements, in each case to the extent such requirements are applicable to the
Wholesaler in connection with the performance of its obligations hereunder, of
(i) the Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Units, (ii) applicable state securities or
“blue sky” laws, and (iii) the FINRA Rules, specifically including, but not in
any way limited to, FINRA Rule 2310, FINRA Rule 5110, FINRA Rule 5141, NASD
Rule 2340 and NASD Rule 2420.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The Wholesaler and those of its employees
and representatives who are required to have Governmental Licenses have all
required Governmental Licenses and have made all filings and registrations with
federal and state governmental and regulatory agencies required to conduct their
business and to perform their obligations under this Agreement. The performance
of the obligations of the Wholesaler under this Agreement will not violate or
result in a breach of any provisions of its articles of incorporation or by-laws
(or similar instruments or documents) or any agreement, instrument, order, law
or regulation binding upon it.

 

6.              Covenants of the Dealer Manager

 

(a)                                 The Dealer Manager shall comply with the
record keeping requirements of the Exchange Act, including but not limited to,
Rules 17a-3 and 17a-4 promulgated under the Exchange Act. The Dealer Manager
will make such documents and records available to (i) the Wholesaler and/or the
Company upon reasonable request, and (ii) representatives of the SEC, FINRA and
applicable state securities administrators upon the receipt of an appropriate
document subpoena or other appropriate request for documents from any such
agency; provided, however, that if the Dealer Manager determines, in its sole
discretion, not to provide documents in accordance with this section, it may
oppose such document subpoena or other request, provided that the Dealer Manager
shall be responsible for all reasonable direct costs of such opposition. The
Dealer Manager further agrees to keep such required records with respect to each
customer who purchases Units, the customer’s suitability and the amount of Units
sold, and to retain such records for six years or such period of time as may be
required by the SEC, any state securities commission, FINRA or the Company,
whichever is later. The Wholesaler and the Company agree that the Dealer Manager
can satisfy its recordkeeping obligations hereunder by contractually requiring
such information to be maintained by the Offering Participants offering the
Units.

 

(b)                                 To the extent the Dealer Manager directly
sells Units, the Dealer Manager will only offer and sell Units in jurisdiction
in which (i) the Units are qualified for sale or are exempt under the applicable
state securities or “blue sky” laws thereof, and (ii) the Dealer Manager may
lawfully engage in such offers and sales. No Units shall be offered or sold for
the account of the Company in any other states or foreign jurisdictions.

 

(c)                                  The Dealer Manager is familiar with
Rule 15c2-8 under the Exchange Act, relating to the distribution of preliminary
and final Prospectuses, and confirms that it has complied and will, to the
extent applicable to the Dealer Manager in connection with the performance of
its obligations hereunder, comply therewith.

 

(d)                                 During the Term of this Agreement, the
Dealer Manager shall continue to be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

 

7.              Covenants of the Wholesaler

 

(a)                                 The Wholesaler shall, in all material
respects and to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, comply, with the
record keeping requirements of the Exchange Act, including but not limited to,
Rules 17a-3 and 17a-4 promulgated under the Exchange Act. The Wholesaler will
make such documents and records available to (i) the Dealer Manager and the
Company upon reasonable request, and (ii) representatives of the SEC, FINRA and
applicable state securities administrators upon the receipt of an appropriate
document subpoena or other appropriate request for documents from any such
agency; provided,

 

6

--------------------------------------------------------------------------------


 

however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

 

(b)                                 The Wholesaler is familiar with Rule 15c2-8
under the Exchange Act, relating to the distribution of preliminary and final
Prospectuses, and confirms that it will, to the extent applicable to the
Wholesaler in connection with the performance of its obligations hereunder,
comply with Rule 15c2-8 under the Exchange Act.

 

(c)                                  If the Wholesaler elects to use any
Authorized Sales Materials in connection with the performance of its obligations
hereunder, then the Wholesaler agrees that such material shall not be used by it
in connection with the Offering and that it will direct Offering Participants
not to make such use of any Authorized Sales Materials unless accompanied or
preceded by the Prospectus. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
the Wholesaler will only use Authorized Sales Materials approved in advance by
the Dealer Manager and the Company. The Wholesaler shall not give or provide any
information or make any representation other than those contained in the
Prospectus or the Authorized Sales Materials. The Wholesaler will not use any
“broker-dealer use only” Authorized Sales Materials with members of the public
in connection with offers or sales of the Units.

 

(d)                                 The Wholesaler will suspend or terminate the
offering and sale of the Units by the Wholesaler upon request of the Company at
any time and resume offering and sale of the Units upon subsequent request of
the Company, in each case in connection with the performance of its obligations
hereunder.

 

(e)                                  The Wholesaler will provide to the Company
and the Dealer Manager as soon as practicable upon receipt by the Wholesaler
copies of any written or otherwise documented customer complaints received by
the Wholesaler from Offering Participants relating in any way to the Offering
(including, but not limited to, the manner in which the Units are offered by any
Offering Participant), the Units or the Company.

 

(f)                                   The Wholesaler possesses, and shall
maintain, sufficient staff, infrastructure, information technology capability
and facilities to provide the services to be provided by the Wholesaler pursuant
to this Agreement and of the type customarily provided by distribution agents of
similar investment products.

 

(g)                                  The Wholesaler will perform its obligations
under this Agreement in accordance with the same ethical and business standards
as those standards that the Wholesaler uses to perform its obligations under
similar agreements entered into in connection with the other offerings for which
the Wholesaler serves as dealer-manager and as are customary and reasonable in
the Wholesaler’s industry.

 

8.              Indemnification; Contribution

 

(a)                                 For the purposes of this Agreement, an
“indemnified party” shall mean a Person entitled to indemnification under
this Section 8, as well as such Person’s officers, directors (including with
respect to the Company, any Person named in the Registration Statement with his
or her consent as becoming a director in the future), employees, members,
managers, partners, affiliates, agents and representatives, and each Person, if
any, who controls such Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Each of the Dealer Manager and the Company
shall indemnify and hold harmless the Wholesaler against any and all losses,
claims, damages, costs, expenses, liabilities (including any investigatory,
legal and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, other than
by FINRA in connection with Section 8(d)), and actions to which the Wholesaler
and its indemnified parties, or any of them, may become subject under the
Securities Act, the Exchange Act, any other federal or state statute, law or
regulation, at common law or otherwise, in connection with or related to the
Public Offering or this Agreement, insofar as such losses, claims, damages,
costs, expenses or liabilities or actions do not arise out of or are not based
upon any action or omission of the Wholesaler constituting negligence,
misconduct or violation of this Agreement or applicable laws or regulations.

 

(c)                                  The Wholesaler shall indemnify and hold
harmless each of the Company and the Dealer Manager to the same extent as the
foregoing indemnity from each of the Company and the Dealer Manager set forth in
Section 8(b), but only insofar as such losses, claims, damages, costs, expenses,
or liabilities or actions arise out of or are based upon any action or omission
of the Wholesaler constituting negligence, misconduct or violation of this
Agreement or applicable laws or regulations.

 

(d)                                 If, after the Public Offering has
terminated, FINRA alleges violations of the compensation and expense provisions
of FINRA Rule 2310(b)(4)(B)(i) and/or FINRA Rule 2310(b)(4)(B)(ii) (the
“Compensation Rules”) against the Dealer Manager in its capacity as dealer
manager of the Public Offering, then the Wholesaler shall enter into a joint
defense agreement with the Dealer Manager to defend the charges of excessive
compensation. Further, in the event of a full and final settlement, or a final
disciplinary decision (i.e., where all available appeals have been taken or the
time to notice an appeal has passed) wherein the Compensation Rules were found
to have been violated by the Dealer Manager, the Wholesaler shall contribute to
the Company any amounts that FINRA has determined should be repaid by the Dealer
Manager to the Company in connection with the FINRA action. In addition,
Wholesaler shall reimburse the Dealer Manager for any fines or penalties
assessed against it by, and paid to, FINRA as a result of such action and shall
reimburse the Dealer Manager for the reasonable legal fees and costs of defense
the Dealer Manager incurred in connection with such action. For the avoidance of
doubt, the Dealer Manager shall not be responsible for any amounts required to
be contributed by the Wholesaler to the Company or otherwise by the Wholesaler
pursuant to this Section 8(d).

 

(e)                                  Any party which proposes to assert the
right to be indemnified under Section 8(b) or 8(c) will, promptly after receipt
of notice of commencement of any action, suit or proceeding against such party
in respect of which a claim is to be made against an indemnified party under
Section 8(b) or 8(c), notify each such indemnifying party of the commencement of
such action, suit or proceeding, enclosing a copy of all papers served, and the
failure so to notify such indemnifying party of any such action, suit or
proceeding shall relieve it from any liability which it may have to any
indemnified party under Section 8(b) or 8(c) to the extent, and only to the
extent, that such failure was prejudicial to the indemnifying party. In no event
shall any such failure relieve an indemnifying party of any liability which it
may have to an indemnified party otherwise than under Section 8(b) or 8(c). In
case any such action, suit or proceeding shall be brought against any
indemnified party and such party shall notify the indemnifying part of the
commencement thereof, the indemnifying party shall be entitled to participate
therein, and, if it shall wish, individually or jointly with any other
indemnifying party, to assume (or have such other party assume) the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party to such indemnified party of its
election (or the election of such other party) so to assume the defense thereof,
the indemnifying party shall not be liable to such indemnified party for any
legal or other expenses, other than reasonable costs of investigation requested
by the indemnifying party (or such other party), subsequently incurred by such
indemnified party in connection with the defense thereof, except as provided in
Section 8(f).

 

8

--------------------------------------------------------------------------------


 

(f)                                   The indemnified party shall have the right
to employ its counsel in any such action, but the reasonable fees and expenses
of such counsel shall be at the expense of such indemnified party unless:

 

(i)                                     the employment by counsel by such
indemnified party has been authorized by the indemnifying party (or such other
indemnifying party as may have assumed the defense of the action in question);

 

(ii)                                  the indemnified party reasonably shall
have concluded that there may be a conflict of interest between the indemnifying
party (or such other party) and the indemnified party in the conduct of the
defense of such action (in which case the indemnifying party or such other party
shall not have the right to direct the defense of such action on behalf of the
indemnified party); or

 

(iii)                               the indemnifying party shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

(g)                                  An indemnifying party shall not be liable
for any settlement of any action, suit or proceeding or claim effected without
its prior written consent.

 

(h)                                 The exculpation provisions of the Company’s
Articles of Incorporation and Bylaws shall not relieve the Dealer Manager or any
of its principals from any liability they may have or incur to the Company under
this Agreement.

 

9.              Confidential Information

 

(a)                                 For purposes of this Agreement, the
“Disclosing Party” shall mean the party disclosing Confidential Information and
the “Receiving Party” shall mean the party receiving the Confidential
Information. “Confidential Information” shall include all information or
material that has or could have commercial value or other utility in the
business in which the Disclosing Party is engaged, which is identified as
confidential at the time of disclosure or that a reasonable person would
consider, from the nature of the information and circumstances of disclosure, is
confidential to the Disclosing Party. Confidential Information includes original
information supplied by the Disclosing Party, as well as all copies or other
recordings of same received by or made by the Receiving Party.  Failure to
include a confidentiality notice on any materials disclosed to the Receiving
Party shall not give rise to an inference that the information disclosed is not
confidential.

 

(b)                                 The Receiving Party agrees to treat the
Confidential Information as confidential to and as the property of the
Disclosing Party and to use an appropriate degree of care (which, in any case,
will not be less than the degree of care it uses with respect to its own
information of like nature) to prevent disclosure of the Confidential
Information of the Disclosing Party.  The Receiving Party will use the
Confidential Information only for the purposes set forth in this Agreement. The
Receiving Party will not disclose this Agreement or the Confidential
Information, except to the Receiving Party’s directors, officers, employees and
contractors who have a need to have same disclosed to them for the purpose of
carrying out the purposes set forth in this Agreement and who have been advised
of the obligation of confidentiality and are obligated to keep the Confidential
Information confidential. In the case of the Receiving Party disclosing
Confidential Information to any of its contractors who have a need to have

 

9

--------------------------------------------------------------------------------


 

same disclosed to them, any and all such contractors must have executed a
non-disclosure agreement with the Receiving Party with conditions at least as
restrictive as this Agreement.

 

(c)                                  Nothing in this Agreement is to be
construed as granting the Receiving Party any title, ownership, license or other
right or interest with respect to the Confidential Information of the Disclosing
Party. Confidential Information will be held in trust by the Receiving Party for
sole and exclusive benefit of the Disclosing Party.

 

(d)                                 Confidential Information, together with all
related memoranda, notes, and other writings prepared by the Receiving Party
incorporating the Confidential Information, and all copies thereof, will be
returned or delivered by the Receiving Party to the Disclosing Party or
destroyed by the Receiving Party: upon request by the Disclosing Party at any
time.  Notwithstanding anything in this Agreement to the contrary, the Receiving
Party shall not be required to destroy or erase any general electronic archive
or back-up tapes that are routinely kept in the ordinary course of business
pursuant to records retention policies or “litigation holds” on destruction of
documents imposed by their counsel in connection with pending or threatened
litigation.  A senior officer of the Receiving Party, if requested by the
Disclosing Party in writing, shall certify, by way of affidavit or statutory
declaration, on behalf of the Receiving Party that all such Confidential
Information has been returned, delivered or destroyed, as applicable.

 

(e)                                  The Receiving Party will not copy or
reproduce in any other manner or form the Confidential Information except as
reasonably required for the purposes set forth in this Agreement and will ensure
that any notices of confidentiality or other proprietary rights in, on or to the
Confidential Information are reproduced on all copies.

 

(f)                                   This Agreement does not apply to or
restrict either of the Parties from using or disclosing: (i) Confidential
Information which is or becomes public other than through a breach of this
Agreement; (ii) Confidential Information already known by the Receiving Party
prior to the date of this Agreement; (iii) Confidential Information which is
disclosed, without obligation of confidentiality to the Receiving Party by a
person or entity who is not a party to this Agreement and who is entitled to
disclose such information without breaching an obligation of confidentiality; or
(iv) Confidential Information that is required to be disclosed by operation of
law, regulation or court order, in which case the Receiving Party shall limit
such disclosure to that which is required and the Receiving Party shall provide
the Disclosing Party with prior written notice of such disclosure sufficient to
enable the Disclosing Party to obtain an appropriate protective order, if the
Disclosing Party so desires.

 

(g)                                  The Receiving Party hereby acknowledges
that all Confidential Information is owned solely by the Disclosing Party and
that unauthorized disclosure or use of the Confidential Information would cause
the Disclosing Party irreparable harm, significant injury and other damages, the
degree, extent or value of which may be difficult, if not impossible, to
ascertain. Accordingly, the Receiving Party agrees that the Disclosing Party
shall have the right to obtain an immediate injunction against any actual,
threatened or anticipated breach of this Agreement, as well as the right to
pursue all other rights and remedies available at law or in equity for same.

 

(h)                                 The Receiving Party acknowledges that the
Disclosing Party might suffer irreparable harm due to delay if, as a condition
of to obtaining an injunction, restraining order or other equitable remedy with
respect to such a breach, the Disclosing Party was required to demonstrate that
it would suffer irreparable harm.  Therefore, the Receiving Party expressly
consents to the issuance of a temporary restraining order or preliminary
injunction by any court with jurisdiction over the Receiving Party to prohibit
breach of this Agreement, or to maintain the status quo pending the outcome of
any court proceeding that may be initiated.

 

10

--------------------------------------------------------------------------------


 

10.       Relationship of Wholesaler, Offering Participants and the Dealer
Manager

 

(a)                                 The obligations of each of the Wholesaler
and the Offering Participants are several and not joint. Nothing herein
contained shall constitute the Wholesaler and the Offering Participants, or any
of them, as an association, partnership, unincorporated business or other
separate entity. The Dealer Manager and the Company shall be under no liability
to the Wholesaler except for lack of good faith and for obligations expressly
assumed by the Dealer Manager and the Company in this Agreement.

 

(b)                                 The parties hereto acknowledge that the
Wholesaler’s obligations under this Agreement have no impact on, and in no way
release the Dealer Manager from, the Dealer Manager’s obligations and rights to
act as the exclusive agent and dealer manager for the Company pursuant to the
Dealer Manager Agreement.

 

11.       Termination

 

(a)                                 This Agreement shall remain in full force
and effect for sixty (60) days following the date hereof (the “Term”). 
Thereafter, this Agreement shall be automatically renewed for additional and
successive terms of one (1) month (each, a “Successive Term”), unless and until
terminated as provided in this Section 10 by any party upon written notice to
the other parties at least five (5) days prior to the end of the Term or
Successive Term, as applicable.

 

(b)                                 This Agreement shall terminate automatically
upon the termination of the Dealer Manager Agreement. If the Dealer Manager
Agreement is terminated or there has been notice of termination, then prior to
the date of its termination the Dealer Manager agrees to promptly transfer and
assign the currently effective Dealer Manager Agreement and all applicable
Selling Agreements to the Wholesaler or such other party designated by the
Company (the “Designated Successor”), together with all associated duties,
rights, obligations and interests, and the Dealer Manager will work with FINRA
and the other parties hereto to obtain regulatory approval for the Designated
Successor to serve as Dealer Manager. The Dealer Manager will cooperate fully
with the Company and the Designated Successor to accomplish an orderly transfer.

 

(c)                                  This Agreement shall automatically expire
on the termination date of the Offering as described in the Prospectus.

 

(d)                                 The termination of this Agreement for any
reason shall not affect (i) the obligation of the Dealer Manager to pay the
Distribution Fees accrued and reimburse costs and expenses incurred prior to the
termination hereof, or (ii) the obligations under Section 8.

 

12.       Miscellaneous

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto; provided, however, that a party hereto may not assign any
rights, obligations, or liabilities hereunder without the prior written consent
of the other parties.

 

(b)                                 All notices, requests, demands, approvals,
consents, waivers and other communications required or permitted to be given
under this Agreement (each, a “Notice”) shall be in writing and shall be
(i) delivered personally, (ii) mailed by first-class, registered or certified
mail, return receipt requested, postage prepaid, or (iii) sent by next-day or
overnight mail or delivery:

 

11

--------------------------------------------------------------------------------


 

If to the Dealer Manager:

 

International Assets Advisory, LLC

390 North Orange Ave., Suite 750

Orlando, Florida 32801

Attention: General Counsel

 

If to the Company:

 

CIM Commercial Trust Corporation

17950 Preston Road, Suite 600

Dallas, Texas 75252

Attention: Chief Executive Officer

 

If to the Wholesaler:

 

CCO Capital, LLC

2325 E. Camelback Road, 10th Floor

Phoenix, AZ 85016

Attention: President

 

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

 

(c)                                  This Agreement and any disputes relative to
the interpretation or enforced hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of New York.

 

(d)                                 All captions used in this Agreement are for
convenience only, are not a part hereof and are not to be used in construing or
interpreting any aspect hereof.

 

(e)                                  This Agreement may be executed (including
by facsimile transmission) with counterpart signature pages or in multiple
counterparts, each such counterpart to be deemed an original but which all
together shall constitute one and the same instrument.

 

(f)                                   This Agreement may not otherwise be
amended, supplemented or waived except by the express written consent of the
parties hereto. No waiver of any provision of this Agreement may be implied from
any course of dealing between or among any of the parties hereto or from any
failure by any party hereto to assert its rights under this Agreement on any
occasion or series of occasions.

 

(g)                                  The provisions of this Agreement shall
survive the termination of this Agreement with respect to any matter arising
while this Agreement was in effect.

 

(h)                                 If any provision of this Agreement, or the
application of any provision to any person or circumstance, shall be held to be
inconsistent with any law, ruling, rule or regulation, the remainder of this
Agreement or the application of the provision to persons or circumstances other
than those as to which it is held inconsistent, shall not be affected thereby.

 

12

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart hereof, whereupon this Agreement will
become a binding agreement among us in accordance with its terms.

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

By:

/s/ David Thompson

 

Name:

David Thompson

 

Title:

Chief Financial Officer

 

 

 

 

INTERNATIONAL ASSETS ADVISORY, LLC

 

 

 

By:

/s/ David Weinberger

 

Name:

David Weinberger

 

Title:

Chief Operations Officer

 

Confirmed, Accepted and Agreed to

 

as of the date first above written:

 

 

 

CCO CAPITAL, LLC

 

 

 

By:

/s/ William Miller

 

Name:

William C. Miller

 

Title:

President

 

 

14

--------------------------------------------------------------------------------